                      Case 1:18-cv-10476-LGS Document 118 Filed 07/16/20 Page 1 of 4

   JOSEPH & KIRSCHENBAUM LLP
   Attorneys at Law

By July 23, 2020, Plaintiffs' counsel shall complete dissemination of notice to potential collective members. The opt-
in period shall end September 22, 2020.

The parties' request for an extension to fact discovery is GRANTED IN PART. An amended case management plan and
scheduling order will issue separately. The parties are advised that the Court will set the schedule for the briefing of
any dispositive motion(s), pursuant to the Case Management Plan and Scheduling Order, Section 13(c)(i)-(ii).

So Ordered.

Dated: July 16, 2020
       New York, New York

                                 Re: Navar v. Walsh Construction Company II, LLC, et al.
                                       Index No.: 18-cv-10476

           Your Honor:

                   In accordance with the Court’s May 15, 2020 Order in the action referenced above and
           Individual Rule IV.A.2, counsel for Plaintiffs, Walsh Construction Company II, LLC (“Defendant
           Walsh Construction”), Skanska USA Civil Northeast, Inc. and Skanska USA Building, Inc. (the
           “Skanska Defendants”) (collectively, the “Parties”) jointly submit this letter on the status of the
           action.

           Procedural History

                 Plaintiffs filed a Complaint on November 12, 2018. The Skanska Defendants filed an
           Answer on February 7, 2019. Defendant Walsh Construction filed an Answer on September 3,
           2019.

                   On April 1, 2019, the Skanska Defendants and Defendant Walsh Construction jointly filed
           a motion to sever on the grounds that Defendant Walsh Construction and the Skanska Defendants
           were not joint employers, as alleged in the Complaint. The Court denied that motion on August
           13, 2019 (Dkt. 62) but ruled that, to the extent Defendants were seeking a summary judgment
           ruling, they could renew their request after the close of discovery. Defendants reserve their
           respective rights to seek a ruling on summary judgment and to decertify the conditionally-certified
           class following the conclusion of merits discovery (see below).

                  On January 24, 2020, Plaintiffs filed a motion to conditionally certify a collective, which
           the Court granted on May 7, 2020.

           Discovery History

                  The Parties conducted discovery on the issue of whether Defendant Walsh Construction
           and the Skanska Defendants are joint employers between January and March 2019. Discovery
           regarding class and collective certification was conducted and concluded between May 2019 and
         Case 1:18-cv-10476-LGS Document 118
                                         117 Filed 07/16/20
                                                   07/15/20 Page 2 of 4




January 2020. This Court conditionally certified the proposed collective on May 7, 2020 (Dkt.
107).
        Following its ruling on conditional certification, the Court ordered Defendants to provide
Plaintiffs the contact information for potential collective members by June 15, 2020. Defendant
Walsh Construction has provided Plaintiffs the contact information for potential collective
members that were or are employed by Defendant Walsh Construction.

        The Skanska Defendants likewise produced contact information for their employees. On
July 9, 2020, the Court further ordered the Skanska Defendants to provide “names an contact
information for women assigned to the specified ‘coordination’ groups during the notice period
who the Skanska Defendants classified as independent contractors or who were hired through
temporary employment agencies.” The Skanska Defendants provided the additional names they
had on July 14, 2020, and are seeking the contact information for those employees through the
temporary employment agencies. The Skanska Defendants will provide that contact information
or inform Plaintiffs that they are unable to obtain it no later than July 22, 2020. On July 9, 2020,
the Court also asked the parties to include their positions regarding Plaintiffs’ request for attorneys’
fees in connection with their July 1 letter motion. Walsh was not an issue in that letter motion.

        The Skanska Defendants’ position is that awarding Plaintiffs their attorneys’ fees in
connection with that motion would not be appropriate because the Skanska Defendants produced
all of the contact information required by the Court’s May 15, 2020 Order. The Skanska
Defendants were substantially justified in declining to produce contact information for people they
never employed, as that was not information the Court ordered the Skanska Defendants to produce
and, in any event, the Skanska Defendants were not in possession of contact information for temps
or independent contractors on the project anyway. In addition, Plaintiffs’ counsel did not return
the Skanska Defendants’ telephone call on June 24, 2020 attempting to resolve the matter in good
faith without court action. Had Plaintiffs returned the Skanska Defendants’ phone call, the motion
could have been avoided. Thus, the Plaintiffs should not recover their attorneys’ fees under Federal
Rule of Civil Procedure 37(a)(5)(A).

        Plaintiffs’ position is that the Skanska Defendants ordinarily would be responsible for
attorneys’ fees under Rule 37(a)(5)(A) as this was an entirely avoidable discovery dispute that was
decided in Plaintiffs’ favor. Undersigned Plaintiffs’ counsel has checked both his office and his
cell phone voicemail systems and has found no record of receiving a call or a voicemail from
counsel for the Skanska Defendants on June 24, 2020. Nonetheless, Plaintiffs will accept counsel’s
word that an attempt was made on that date to resolve this matter without court intervention and
will withdraw their request for attorneys’ fees.

        The Court ordered Plaintiffs’ counsel to disseminate notice to potential collective members
by July 15, 2020, with the opt-in period to close on September 14, 2020. As of July 15, 2020,
notice has been disseminated to all potential members of the collective for which Plaintiffs have
received contact information from Defendants. As noted above, however, Plaintiffs are awaiting
further contact information from the Skanska Defendants as to certain individuals hired through
temporary employment agencies. As a result, Plaintiffs have not yet been able disseminate notice
to these missing individuals.



                                                   2
         Case 1:18-cv-10476-LGS Document 118 Filed 07/16/20 Page 3 of 4




        If the Skanska Defendants locate and produce contact information for these missing
individuals by July 22, 2020, Plaintiffs can disseminate notice to these individuals the next
business day, July 23 (which is eight days after this Court’s July 15 deadline to disseminate notice).
Plaintiffs thus respectfully request that they be given permission to place an opt-in deadline of
September 22, 2020 (eight days after this Court’s original opt-in notice deadline) on any notices
sent to these missing individuals on July 23. This will ensure that the missing individuals receive
the same length of time as all other potential members of the collective to timely return their opt-
in forms without disturbing the length of the Court’ opt-in period for those potential members of
the collective to whom notice has already been sent. .

       The current deadlines applicable to merits discovery are as follows:

           ▪   August 15, 2020:     Last day for parties to inform the Court whether they
               anticipate conducting expert discovery and, if so, proposing an amended case
               management plan.

           ▪   October 15, 2020:       Close of fact discovery.

     The Parties have not yet served written discovery related to the potential collective
members.

Plan to Meet Court-Ordered Discovery Deadlines

       No motions are pending at present.

        Although all fact discovery is currently ordered to close on October 15, 2020, the Parties
believe that deadline is unrealistic given that the opt-in period for class members closes on
September 14, 2020. It would be largely impracticable, if not impossible, for the parties to conduct
focused and efficient discovery until the identity of the finalized opt-in class is known, meaning
that the parties would have only one month to conduct and conclude all discovery relating to the
opt-in class if the current October 15 discovery deadline were to remain in place. Accordingly, the
Parties respectfully propose the following discovery schedule:

           •   Opt-in period closes (per Order of the Court): September 14, 2020

           •   Parties to serve discovery demands by September 28, 2020

           •   Responses to demands due by October 28, 2020

           •   Depositions to conclude by December 12, 2021

           •   Expert discovery to conclude by January 26, 2021

           •   Dispositive motions (summary judgment and for decertification of the collective)
               due by March 26, 2021


                                                  3
 Case 1:18-cv-10476-LGS Document 118 Filed 07/16/20 Page 4 of 4




We thank the Court for its consideration of this jointly-proposed schedule.


                                             Respectfully submitted,

                                             _/s/Lucas C. Buzzard_________
                                             Lucas C. Buzzard




                                        4
